HOUSTON, Justice
(dissenting).
I would reverse the trial court’s judgment and remand this case for a jury trial. Whether the police officers were deliberately indifferent in permitting Edwin Roy Bailey, Sr., the deceased, who had been arrested, to crawl across a street that had not been blocked to traffic was a question of fact. The officers got out of the way when they saw an oncoming automobile approaching; they left Bailey in the road, where he was struck by the oncoming vehicle and killed.
JOHNSTONE, J., concurs.